UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-118632 NOBLE INNOVATIONS, INC (Exact name of registrant as specified in its charter) Nevada 71-0934772 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3044 North 33rd Avenue Phoenix, AZ (Address of principal executive offices) (Zip Code) (602) 455-0507 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 402 West Broadway,
